DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolton et al. (US 2011/0148176).
With respect to claims 1 and 13, Bolton et al. discloses a vehicle occupant notification apparatus (abstract) configured to provide a notification to a vehicle occupant by retracting a seatbelt (107) of a vehicle (paragraph 47), the vehicle occupant notification apparatus comprising: an operation-amount measuring instrument (paragraph 8) configured to measure a measurement seatbelt operation amount when the vehicle occupant sits on a seat of the vehicle and fastens the seatbelt (paragraph 8), the measurement seatbelt operation amount comprising either one of a measurement seatbelt pull-out amount that is a length by which the seatbelt is pulled out and a measurement seatbelt pull-out angle that is an angle at which the seatbelt is pulled out (paragraphs 8, 44-45, 55, 69); an arithmetic controller (‘belt monitoring logic’; paragraph 71) configured to determine whether the measurement seatbelt operation amount is larger than or equal to a predetermined value set in advance (figs. 16-23, paragraphs 71-83); and a retraction device (paragraph 45) configured to vary a retraction amount in the retraction of the seatbelt when the notification is to be provided by retracting the seatbelt based on a command from the arithmetic controller (‘belt monitoring logic’; paragraph 71), the command indicating that the measurement seatbelt operation amount is larger than or equal to the predetermined value (figs. 16-23, paragraphs 71-83).  (Figs. 1-28, paragraphs 39-92.)
With respect to claim 2, Bolton et al. discloses a storage device (302) configured to store a read seatbelt operation amount comprising either one of a read seatbelt pull-out amount and a read seatbelt pull-out angle (paragraph 69), wherein the arithmetic controller (‘belt monitoring logic’; paragraph 71) is configured to determine whether an amount of change in the measurement seatbelt operation amount relative to the read seatbelt operation amount is larger than or equal to the predetermined value (paragraphs 71-83), and wherein the retraction device (paragraph 45) is configured to vary the retraction amount in the retraction of the seatbelt when the notification is to be provided by retracting the seatbelt based on the command from the arithmetic controller (‘belt monitoring logic’; paragraph 71), the command indicating that the amount of change is larger than or equal to the predetermined value (figs. 16-23, paragraphs 71-83).  (Figs. 1-28, paragraphs 39-92.)
With respect to claim 3, Bolton et al. discloses a vehicle occupant identification device configured to identify the vehicle occupant when the vehicle occupant sits on the seat (paragraph 73; ‘position A is updated each time upon completion of a slack reduction mode or any pull-back mode. Variation in position A exists based on occupant size, seat position, D-ring position, etc.’), wherein the storage device (302) reads the read seatbelt operation amount comprising either one of the read seatbelt pull-out amount associated with the identified vehicle occupant and the read seatbelt pull-out angle associated with the identified vehicle occupant (paragraph 69), wherein the arithmetic controller (‘belt monitoring logic’; paragraph 71) is configured to compare the measurement seatbelt operation amount measured by the operation-amount measuring instrument with the read seatbelt operation amount read from the storage device when the vehicle occupant fastens the seatbelt, so as to determine whether the amount of change in the measurement seatbelt operation amount relative to the read seatbelt operation amount is larger than or equal to the predetermined value (figs. 16-23, paragraphs 71-83), and wherein the retraction device is configured to vary the retraction amount in the retraction of the seatbelt when the notification is to be provided by retracting the seatbelt based on the command from the arithmetic controller, the command indicating that the amount of change in the measurement seatbelt operation amount is larger than or equal to the predetermined value (figs. 16-23, paragraphs 71-83).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. in view of Thomas et al. (US 4,966,394).
With respect to claims 4-6, Bolton et al. is silent regarding measuring a seatbelt pull out angle.    Thomas et al. teaches of the measurement seatbelt operation amount comprises the measurement seatbelt pull-out angle (abstract).  (Figs. 1-, col. 4, lines 3-68, cols. 5-8.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Thomas et al. into the invention of Bolton et al. in order to provide an electrically operable seat belt system responsive to the relative motion of the D-ring to control the tension in the safety belt.  (Col. 1, lines 32-35.)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. in view of Le et al. (US 2017/0291575).
With respect to claims 7-9, Bolton et al., as modified, is silent regarding the measurement seatbelt pull-out amount is calculated based on a marking attached to the seatbelt.  Le et al. teaches of the measurement seatbelt pull-out amount is calculated based on a marking (24) attached to the seatbelt (20).  (Figs. 2-8, paragraphs 11-36.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Le et al. into the invention of Bolton et al. in order to determine the size of an occupant.  (Abstract.)
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. and Thomas et al., as applied to claims 4-6 above, and further in view of Le et al. (US 2017/0291575).
With respect to claims 10-12, Bolton et al., as modified, is silent regarding the measurement seatbelt pull-out amount is calculated based on a marking attached to the seatbelt.  Le et al. teaches of the measurement seatbelt pull-out amount is calculated based on a marking (24) attached to the seatbelt (20).  (Figs. 2-8, paragraphs 11-36.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Le et al. into the invention of Bolton et al. in order to determine the size of an occupant.  (Abstract.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614